GOLDPOCKET
 
December 30, 2005
 
Mr. Scott Walker  Mr. Brian Singleton New Motion, Inc.
42 Corporate Park, 2nd Floor
Irvine, CA 92606
 
Dear Scott and Brian:
 
I would like to welcome you to the GoldPocket Wireless family. We are excited
about the opportunity to work with you and we are confident that New Motion and
your subscribers will be very pleased with our service.
 
I want to assure you that your GoldPocket team, led by Julie Preis, Director of
Production and Lisa Myers, Project Manager, is the best in the industry and is
committed to delivering great customer service. In addition to your primary
team, I have listed contact information for Brian Grushcow, who has been deeply
involved in this project, and myself below, should you ever need to speak with
either of us. We will continually follow up with you regarding our progress and
to solicit any improvement opportunities or feedback. Do not hesitate to contact
any of us with questions or comments.
 
GoldPocket Wireless is proud to be leading the emergence of interactive mobile
applications, and we appreciate the commitment of New Motion to this exciting
area.
 
Sincerely,
 
ste1 [ste1.jpg] 
Steve Leonard
President
(310) 574-4634
sleonard@goldpocket.com
 
Brian Grushcow
Account Executive
(310) 574-4636
bgrushcow@goldpocket.com
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
MASTER AGREEMENT FOR PRODUCTS AND SERVICES
 
THIS MASTER AGREEMENT FOR PRODUCTS AND SERVICES is made and entered into as of
December a., 2005 (the "Effective Date"), by and between GoldPocket Wireless,
Inc., a Delaware corporation, with offices at 12910 Culver Blvd., Suite B, Los
Angeles, CA 90066 (hereinafter referred to as "GoldPocket"), and New Motion,
Inc., a Delaware corporation, with principal offices at 42 Corporate Park, 2nd
Floor, Irvine, CA 92606 (hereinafter referred to as "COMPANY") (each a "Party"
and collectively the "Parties").
 
GoldPocket provides products and services that create, manage, and deliver
digital media. COMPANY desires to purchase and/or license products from
GoldPocket and/or engage the services of GoldPocket and GoldPocket desires to
accept such engagement upon the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises set forth herein,
GoldPocket and COMPANY hereby agree as follows:
 
1. Products and Services and Scope of Work
 

1.1.
Schedules. GoldPocket agrees to provide to COMPANY the products and services
("GPW Services") as they are described in Attachment A on Schedule 1 attached
hereto and on such schedules as are executed from time to time by both Parties
to this Agreement (each a "Schedule" and collectively the "Schedules"). Each
Schedule shall be consecutively numbered and annexed hereto. GPW Services shall
be provided in accordance with the provisions of this Agreement and the
applicable Schedule. If there is a conflict between this Agreement and a
Schedule, the terms of the applicable Schedule shall apply with regards to that
Schedule.

 

1.2.
Scope of Work. Each Schedule shall contain (i) a description of the products
and/or services to be provided, (ii) a schedule of key dates, (iii) a term, (iv)
a listing of roles and responsibilities, (v) licenses or terms of use, as
applicable, and (vi) a fee and payment schedule.

 

1.3.
Certain Definitions. For purposes of this Agreement and any Schedules, the terms
"Affiliates," "COMPANY Content," shall have the meanings ascribed to them below:

 

 
"Affiliate" means with respect to any person, any other person directly or
indirectly Controlling, Controlled by, or under common Control with such first
person.

 

 
"COMPANY Content" shall mean the writings, text, pictures and graphics provided
by COMPANY to GoldPocket.

 
2. Project Management
 

2.1.
GoldPocket Project Manager. GoldPocket will appoint for each Schedule a
qualified member of its staff to act as account manager (the "GoldPocket Account
Manager"), whose duties shall be to act as liaison between GoldPocket and
COMPANY.

 
1

--------------------------------------------------------------------------------

 
 

2.2.
COMPANY Project Manager. COMPANY shall designate a project manager for each
Schedule (the "COMPANY Project Manager") who shall act as a liaison between
COMPANY and the GoldPocket Account Manager.

 

2.3.
Progress Reports and Meetings. If requested by COMPANY, GoldPocket shall submit
a detailed progress report ("Progress Report") to the COMPANY Project Manager
every month (or more frequently as reasonably requested by COMPANY) during the
term of each Schedule. Progress Reports shall detail work performed to date and
work remaining to complete.

 

3.
Fees and Expenses

 

3.1.
Fees. Each Schedule shall set forth the fee due for the GPW Services to be
provided pursuant to such Schedule and GoldPocket agrees to invoice COMPANY as
set forth in the Schedule.

 

3.2.
Expenses. GoldPocket shall be entitled to reimbursement of the categories of
expenses set forth on the applicable Schedule. Such expenses shall be limited to
reasonable out-of-pocket expenses necessarily and actually incurred by
GoldPocket in the performance of its services hereunder, provided that: (i) the
expenses have been detailed in writing and submitted to the appropriate COMPANY
Project Manager for review and approval; and (ii) if requested by COMPANY,
GoldPocket submits supporting documentation in addition to the approved expense
form.

 

3.3.
Invoicing. GoldPocket will invoice COMPANY for the charges and/or expenses due
under any Schedule. The charges and/or expenses invoiced in accordance with this
Section 3, shall be payable by COMPANY by the later of (i) 30 days after
COMPANY'S receipt of each invoice or (ii) the payment due date set forth on a
Schedule, unless otherwise provided in the related Schedule. COMPANY agrees to
pay interest at a rate of 11/2 % per month on any overdue amount payable by it
under this Agreement from its due date until paid. In addition, COMPANY shall
reimburse GoldPocket for all reasonable costs and expenses incurred by
GoldPocket in connection with the collection of overdue amounts, including
attorneys' fees.

 

3.4.
Taxes. COMPANY'S payments to GoldPocket shall include all applicable
governmental taxes, excises, duties and/or other charges (except taxes on or
measured by the net income of GoldPocket or any employment, withholding or
similar taxes, excises and/or other charges) that GoldPocket may be required to
pay with respect to the Products sold or licensed or any Services performed
hereunder.

 

4.
Term and Termination

 

4.1.
Term. This Agreement shall commence on the Effective Date and shall continue in
full force and effect thereafter unless and until it is terminated or expires in
accordance with the provisions of this Agreement or any Schedule.

 

4.2.
Termination For Breach. Either Party may terminate this Agreement at any time in
the event of a material breach by the other Party that remains uncured after
thirty (30) days written notice thereof (or such shorter period as may be
specified in this Agreement or in any applicable Schedule).


 
2

--------------------------------------------------------------------------------

 
 

4.3.
Termination After Term of Schedules. Either party may terminate this Agreement
after fulfilling its obligations and all payments under all Schedules annexed
hereto, by providing three weeks written notice.

 

4.4.
Termination for Bankruptcy/Insolvency. Either Party may terminate this Agreement
immediately following written notice to the other Party if the other Party (i)
ceases to do business in the normal course, (ii) becomes or is declared
insolvent or bankrupt, (iii) is the subject of any proceeding related to its
liquidation or insolvency (whether voluntary or involuntary) which is not
dismissed within ninety (90) calendar days or (iv) makes an assignment for the
benefit of creditors.

 

5.
Terms and Conditions. The terms and conditions set forth on Attachments B and C
are hereby made a part of this Agreement.

 
IN WITNESS WHEREOF, the Parties hereto, each acting under due and proper
authority, have executed this Agreement as of the date first written above.
 
 

 GOLDPOCKET WIRELESS, INC.     
 NEW MOTION, INC.
By: ste2 [ste2.jpg]
    By: ste3 [ste3.jpg]        Print Name: Stephen Leonard      Print Name:
Scott Walker               Title: CEO
         
    Date: 12-29-05      Date: 12-29-05

                                       
3

--------------------------------------------------------------------------------

 
 
ATTACHMENT A
 
SCHEDULE NO. 1 DATED DECEMBER , 2005 TO
MASTER AGREEMENT FOR PRODUCTS AND SERVICES
BETWEEN
COMPANY AND GOLDPOCKET WIRELESS, INC.
DATED AS OF DECEMBER 29, 2005 (the "Agreement")
 
1. Scope of Work: The Services covered by this Schedule shall mean the use of
GoldPocket's EMConnectTM technology platform by COMPANY to create and launch
various mobile messaging campaigns.
 
1.1. EMConnectTM Campaign Manager: The functionality provided by GoldPocket's
EMConnectTM Campaign Manager includes:
 

·
SMS delivery platform - direct connections/billing with all major U.S. wireless
carriers

 

·
One-way SMS campaign management functionality

 

·
Two-way SMS campaign management functionality

 

·
Premium SMS campaign management functionality

 

·
Single charge (per message, download, etc.) or recurring monthly subscription

 

·
User registration page creation and hosting

 

·
Double opt-in functionality with unique password

 

·
Templates for auto-generated messages

 

·
Standard FAQ and self-help guide

 

·
Custom registration fields

 

·
Custom registration categories and sub-categories

 

·
SMS trivia game templates and engine

 

·
SMS poll functionality

 

·
Advanced scheduling interface for alerts, trivia, polls, etc.

 

·
Advanced database management and profiling

 
·
Message Monitor and Crawl Monitor for chats and other real-time applications
(e.g., text-2-screen) that require content monitoring

 
·
Time-zone setting

 
·
Recurring / automated content delivery

 
·
Rules based customization of messages

 
·
Mobile originated (MO) opt-in / registration

 
·
MO opt-out functionality

 
·
MO help guide

 
·
Limit participation based on unique phone number

 
·
Message targeting by geographic and demographic attributes

 
·
Keyword assignment for campaigns or content

 
4

--------------------------------------------------------------------------------

 
 

1.2.
EMConnectTM Media Server: The EMConnectTM Media Server is a complete solution
for hosting, managing and selling mobile content and applications. The web-based
interface provides easy access to upload content, associate key words and price
points. With the use of key words, COMPANY can easily promote mobile content
on-air, in print, online, outdoor, and in other collateral marketing materials
-- making it very easy for consumers to find and purchase content via SMS. There
is no limit to the number of keywords that can be set-up as long as they are
unique. The EMConnectTM Media Server allows COMPANY to set the price the end
user (wireless subscriber) pays to receive a piece of content (e.g., ringtone,
wallpaper, etc.). In addition, EMConnectTM Media Server provides automatic
handset detection to ensure that consumers get content that is best suited for
their mobile device.

 

1.3.
EMConnectTM Gateway: The EMConnectTM Gateway provides nation-wide mobile content
delivery to over 190 million consumers through its relationship with all the
major wireless carriers in the U.S. This includes a direct SMPP connection for
bi-directional mobile content delivery and integration for direct billing via
Premium SMS. Billing can be a one-time charge or on a monthly recurring basis
for subscription services.

 

1.4.
Premium SMS: COMPANY may use EMConnectTM for premium SMS, subject to carrier
approval and the additional Premium Revenue Share terms set forth in Section 6
below.

 

1.5.
GoldPocket Responsibilities

 

1.5.1.
Short Code Provisioning:GoldPocket will provide all services necessary to
provision COMPANY'S short codes with the wireless carriers and obtain
application approval / certification. GoldPocket will also prepare a project
plan with a timeline to launch the products / services described in Section 1.2
above.

 

1.5.2.
Web Registration Page Hosting: GoldPocket will assist COMPANY in setting-up a
web-based registration page through EMConnectTM for COMPANY's wireless
initiatives. COMPANY may use GoldPocket's APIs and integrate wireless
registration with its own online registration functionality.

 

1.5.3.
Account Management:GoldPocket will provide an account manager to assist COMPANY
in deployment and operation of the products / services described hereunder,
provide general advice and share best practices in the industry.

 

1.5.4.
Training, Service and Technical Support:GoldPocket will provide COMPANY with
initial training for EMConnectTM and on-going support for the software and APIs.

 
2. Third Party Content: GoldPocket may, from time-to-time, present to COMPANY
select third party mobile content to be included in a COMPANY mobile storefront
("Third Party Content"). If, and only if, COMPANY approves of such Third Party
Content, GoldPocket will make the Third Party Content available in the COMPANY
mobile storefront, subject to the revenue share terms defined in Section 6
below. Unless otherwise agreed upon in writing by the parties, the Third-Party
Content will be provided by GoldPocket under a sub-license from the content
owner. GoldPocket will be responsible for obtaining any and all rights,
permissions, licenses, clearances, authorizations and the like in connection
with the provision or use of any Third Party Content and paying for any and all
third-party royalties, fees or other payments of any kind for or in connection
with any Third-Party Content.
 
5

--------------------------------------------------------------------------------

 
 

3.
Delivery Dates.

 
Kickoff meeting
TBD
EMConnectTM deployed
TBD

 
4.
License to Software. GoldPocket hereby grants to COMPANY a, non-exclusive,
non-transferable, non-sublicensable, limited right and license to access and
utilize via the Internet the software provided under this Schedule through the
Term, solely for purposes of providing end users with access to the COMPANY
Content.

 
5.
COMPANY Responsibilities. If applicable, COMPANY is responsible for integrating
its systems with the API's made available by GoldPocket hereunder. COMPANY will
be responsible for the content of all such messages, and any related promotional
campaign development. COMPANY acknowledges that GoldPocket will require certain
materials, including content, input, approval and other cooperation from COMPANY
in order to provide the GPW Services and to meet the delivery dates above.
COMPANY agrees to provide such information and cooperation in a timely manner.

 

6.
Payments and Revenue Share:

 

6.1.
Annual License Fee:

 
EMConnectTM Campaign Manager
 
$
40,000
 
EMConnectTM Media Server
 
$
20,000
 
EMConnectTM Gateway
   
Included
 
Total
 
$
60,000
 

 
The Annual License Fee is payable in equal quarterly installments.
 

6.2.
Short Code Fees:

 
Short code set-up
No charge
Monthly maintenance
No charge

 

6.3.
Non-Premium Message Fees:

 
For each non-premium message sent or received (MO & MT) by COMPANY during each
calendar month, COMPANY will pay GoldPocket two cents ($0.02) per message.
However, GoldPocket will provide COMPANY a credit for any Non-Premium Message
Fees incurred during a given month calculated as follows: For each one dollar
($1.00) generated in Premium Fees (as defined in Section 6.5 below), GoldPocket
will provide a credit for ten (10) non-premium messages. The table below is for
illustrative purposes only:
 
Premium Fee
Non-Premium Message Credit
$1.00
10
$2.99
30
$9.99
100

 
6

--------------------------------------------------------------------------------

 
 
6.4.  Mobile Content Production/Formatting, Storefront:
 
If applicable to a specific campaign, the parties will define the scope of any
project that includes mobile content (production, formatting, hosting, delivery,
etc.) and/or an accompanying web storefront or WAP storefront. Once the scope is
defined, the Parties will execute another Schedule to this Agreement that
outlines the deliverables, costs, timeline, responsibilities, etc.
 
Mobile Content Production / Formatting
TBD
Web Storefront Development
TBD
WAP Storefront Development
TBD
Hosting & Maintenance
TBD

 

6.5.
Premium Revenue Share:

 
For the purposes of this Agreement, the term "Premium Fees" shall mean the
amount paid by end users to receive premium mobile content provided for under
this Agreement, in the form of a premium per message fee, subscription fee, or
download fee. The term "Net Amount" shall mean the amount generated from Premium
Fees, less (i) the carriers' share of the Premium Fees, and (ii) license fees
paid to any Third Party Content provider. During the Term of this Agreement,
GoldPocket and COMPANY will share the Net Amount in accordance with the tables
below:
 
For all wireless carriers except Cingular Wireless:
 
COMPANY
GoldPocket
Revenue Share
Revenue Share
90%
10%

 
During the Term of this Agreement, for any Net Amount of the Premium Fees
generated from Cingular Wireless only, GoldPocket and COMPANY will share the Net
Amount in accordance with the table below. For the purposes of this Agreement,
this "Cingular Net Amount" shall not exceed 62% of the Cingular Premium Fees.
 
COMPANY
GoldPocket
Revenue Share
Revenue Share
95%
5%

 

6.6.
Premium Revenue Share Payouts:

 
Within thirty (30) days of the end of each calendar month, commencing on the
first month in which GoldPocket receives a Net Amount of any dollar amount,
GoldPocket will pay COMPANY, (or shall apply to outstanding invoices, if any),
the COMPANY Premium Revenue Share received from wireless carriers during the
preceding month, and shall provide to COMPANY a monthly accounting thereof.
COMPANY understands that GoldPocket cannot control when it receives payment from
the wireless carriers and therefore, the time it takes from COMPANY generating
Premium Fess to actually receiving a revenue share payout may be 60 — 90 days or
even longer. However, COMPANY may request from GoldPocket an earlier payout of
any Premium Revenue Share ("Early Payout") upon the following term and
conditions:
 
7

--------------------------------------------------------------------------------

 
 

6.6.1.
Early Payout Timing: Within fifteen (15) days of the end of each calendar month,
GoldPocket will pay COMPANY an amount equal to seventy percent (70%) of the
Company Revenue Share generated during the preceding month, notwithstanding when
payment from the carriers is actually received by GoldPocket.

 

6.6.2.
Holdback: Each month, GoldPocket will holdback thirty percent (30%) of the
Company Revenue Share generated during the preceding month and will reconcile
any amounts held in reserve with the Net Amounts actually received from the
wireless carriers.

 

6.6.3.
Early Payout Determination: The Early Payout amount shall be determined solely
in accordance with GoldPocket's billing transaction report. It is understood by
COMPANY that there may be inconsistencies between GoldPocket's billing reports
and COMPANY's billing reports but for the purposes of this Section 6.6,
GoldPocket's billing transaction reports shall be deemed accurate and final.

 

6.6.4.
Early Payout Fee: Any and all Early Payout amounts shall be subject to a
one-time fee equal to three and one-half percent (3.5%) of the Early Payout
amount. The Early Payout Fee shall be applied against any current or future
COMPANY Revenue Share payments.

 

6.6.5.
Early Payout Limit: In any given month, GoldPocket will not pay an Early Payout
amount greater than five hundred thousand dollars ($500,000).

 

6.7.
Expenses:

 

6.7.1.
GoldPocket shall pass through to COMPANY any fees charged by the carriers for
short-code set-up / provisioning without mark-up or adjustment.

 

6.7.2.
COMPANY agrees to pay GoldPocket $0.0xx per query to access the mobile Number
Portability Lookup which is conducted to determine the carrier provider of the
destination wireless number dynamically.

 

6.7.3.
COMPANY agrees to pay GoldPocket a fee of $0.25 per download plus any and all
associated fees from the wireless carriers incurred by GoldPocket in connection
with delivery of any promotional content (e.g., free ringtone or wallpaper).

 

6.7.4.
If requested by COMPANY, GoldPocket will secure a short-code on behalf of
COMPANY and COMPANY agrees to reimburse GoldPocket for any related fees. Typical
charges are $500/month for one generic short-code, and $1,000/month for a custom
short-code. Minimum duration is 3 months ($1,500 generic; $3,000 custom). Annual
commitments trigger additional discounts.

 
8

--------------------------------------------------------------------------------

 
 
7.
GoldPocket Account Manager:
Name: Julie Preis
Fax #: 310-574-4699
Phone: 310-574-4664
Email: ipreisqoldpocket.com
     
8.
Primary COMPANY Contact:
Name: Fax #: Phone: Email:
     
9.
Term of this Schedule:
December 29, 2005 through December 29, 2006.

 
Accepted & Agreed:
 

 
GOLDPOCKET WIRELESS, INC.
NEW MOTION, INC.
 
 
By: /s/ Stephen Leonard
by:/s/ Scott Walker
  Print Name: Stephen Leonard  Print Name: Scott Walker     Title: President
 Title: CEO     Date: 12-29-05   Date: 12–29–05

 
9

--------------------------------------------------------------------------------




ATTACHMENT B
 
Terms and Conditions
 
I. NO RIGHTS IN GOLDPOCKET PROPERTY/TRADEMARKS
 
No Ownership or License. Except for those licenses to products expressly granted
on a Schedule, nothing in this Agreement shall convey to COMPANY any right,
license, title, or interest in the GoldPocket Technology (as defined below) or
any other GoldPocket property, property interest, license or right. Except as
necessary to allow GoldPocket to fulfill its obligations to COMPANY hereunder,
nothing in this Agreement shall convey to GoldPocket any right, title or
interest in any COMPANY Content.
 
II. CONFIDENTIALITY/PROPRIETARY RIGHTS
 
Confidentiality. Each party hereto acknowledges that (1) the other party is the
owner of valuable trade secrets, and other confidential information and may have
licensed the same from others, (2) in the performance of its obligations
hereunder, each party shall receive or become aware of such information as well
as other confidential and proprietary information concerning the other party's
business affairs, finances, properties, methods of operation and other data
including the terms of this Agreement (hereinafter collectively referred to as
"Confidential Information"), and (3) unauthorized disclosure of any Confidential
Information would irreparably damage the other party, its subsidiaries and/or
affiliated companies.
 
For the purposes of this Agreement, Confidential Information shall also mean any
information relating to or disclosed in the course of the Agreement, which is or
should be reasonably understood to be confidential or proprietary to the other
party, including, but not limited to, the material terms of this Agreement,
information about technical processes and formulas, source codes, product
designs, sales, cost and other unpublished financial information, product and
related business plans, projections, and marketing data. The provisions of this
paragraph shall not apply to Confidential Information that has, through no fault
of the receiving party, become public knowledge.
 
Non-Disclosure. Each party agrees that, except as directed by the other party or
as permitted in this Paragraph, such party will not at any time during or after
the term of this Agreement disclose any Confidential Information to any person.
The non-disclosure obligations of each party specified in this Agreement shall
not apply, and such party shall have no further obligations, with respect to any
Confidential Information to the extent that such Confidential Information: (a)
is generally known to the public at the time of disclosure or becomes generally
known through no wrongful act on the part of the relevant party; (b) is in such
party's possession at the time of disclosure otherwise than as a result of that
party's breach of any legal obligation; (c) becomes known to such party through
disclosure by sources other than the other party having the legal right to
disclose such Confidential Information; (d) is required to be disclosed by such
party to comply with applicable laws or governmental regulations, provided that
such party provides prior written notice of such disclosure to the other party
and takes reasonable and lawful actions to avoid and/or minimize the extent of
such disclosure.
 
Injunctive Relief. Each Party acknowledges that disclosure of any Confidential
Information by such Party will give rise to irreparable injury to the other
Party, and/or affiliated companies, inadequately compensable in damages.
Accordingly, GoldPocket or such other Party may seek and obtain injunctive
relief against the breach or threatened breach of the foregoing undertakings, in
addition to any other legal remedies that may be available. Each Party
acknowledges and agrees that the covenants contained herein are necessary for
the protection of legitimate business interests of the other Party and/or
affiliated companies and are reasonable in scope and content.
 
10

--------------------------------------------------------------------------------

 
 
Proprietary Rights. As between GoldPocket and COMPANY, unless otherwise
specified in a Schedule, all creative work, services and materials performed or
created under any Schedule, including, but not limited to, pictures, graphics,
and writings, but specifically excluding the GoldPocket Technology (as defined
below) (collectively, "Creative Materials"), are the property of COMPANY and all
title and interest therein shall vest in COMPANY.
 
The hardware and software used by GoldPocket to provide its services, including
(A) all software and code used to (i) connect to the carriers, (ii) collect and
process data, and (iii) process, send and receive messages and content, (B) the
software and code used to enable interactivity and communication between the end
user and GoldPocket's customers, and (C) any other products GoldPocket markets,
licenses, or sells, including without limitation the EM Connect products and
related APIs, (collectively the "GoldPocket Technology") is and remains the
property of GoldPocket and its licensors.
 
III. REPRESENTATIONS AND WARRANTIES
 
Representations and Warranties. Gold Pocket represents and warrants that
GoldPocket has or shall have the proper skill, training, and background so as to
be able to perform in a competent and professional manner and that all work will
be performed in accordance with applicable standards.
 
COMPANY represents that it has all necessary rights and licenses to the content
provided to GoldPocket and that all content hosted on, delivered via, the
GoldPocket Technology by GoldPocket for COMPANY under this Agreement does not
infringe on or violate (i) any copyright, trademark, any music performance or
other music related right, (ii) any other proprietary or other right of any
third party, including but not limited to the right to privacy, (iii) any
applicable law or regulation.
 
Each Party represents and warrants to the other Party that: (i) such Party has
the full corporate right, power and authority to enter into this Agreement, to
grant the licenses granted hereunder and to perform the acts required of it
hereunder; (ii) the execution of this Agreement by such Party, and the
performance by such Party of its obligations and duties hereunder, do not and
will not violate any agreement to which such Party is a party or by which it is
otherwise bound; (iii) when executed and delivered by such Party, this Agreement
will constitute the legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms; and (iv) such Party
acknowledges that the other Party makes no representations, warranties or
agreements related to the subject matter hereof which are not expressly provided
for in this Agreement.
 
EXCEPT AS EXPRESSLY SET OUT IN THIS SECTION III., (I) NEITHER PARTY MAKES ANY
WARRANTIES, REPRESENTATIONS, CONDITIONS, OR COVENANTS IN RELATION TO THE
GOLDPOCKET TECHNOLOGY OR GPW SERVICES, AND (II) HEREBY DISCLAIMS ANY AND ALL
OTHER WARRANTIES, REPRESENTATIONS, CONDITIONS, OR COVENANTS, WHETHER ORAL OR
WRITTEN, EXPRESSED, IMPLIED OR STATUTORY (INCLUDING, BUT NOT LIMITED TO, ANY
WARRANTIES OR
 
CONDITIONS OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT
OF TITLE OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICE) WITH
RESPECT TO THE GOLDPOCKET TECHNOLOGY OR GPW SERVICES.
 
IV. INDEMNITY
 
Indemnity. GoldPocket shall indemnify and hold COMPANY harmless against any
third party claims for damages, costs and expenses (including reasonable
attorneys' fees), and court awards arising from (i) the infringement by the GPW
Services of any intellectual property right of any third party (except where
such infringement is caused by COMPANY's modification of the GPW Services or
combination of the GPW Services with third party products or services where the
GPI services would not have been infringing without such modification or
combination), or (ii) violation of any criminal law, provided that COMPANY
notifies GoldPocket promptly of the initiation of any such claim (where it is
the first to know of such claim) and gives GoldPocket full authority to defend
and settle such claim at its expense. COMPANY shall reasonably cooperate with
GoldPocket in the defense of such claim, and may be represented, at COMPANY's
expense, by counsel of COMPANY's selection. If the GPW Services become, or if
GoldPocket reasonably believes they may become, the subject of any claim for
infringement or are adjudicatively determined to infringe, then GoldPocket may,
at its option and expense, either (I) procure for COMPANY the right to receive
the GPW Services or (ii) replace or modify the GPW Services with other suitable
and reasonably equivalent services so that the GPW Services become noninfringing
or (iii) if (i) and (ii) are not commercially practicable, terminate this
Agreement.
 
11

--------------------------------------------------------------------------------

 

COMPANY shall indemnify and hold GoldPocket harmless against any third party
claims for damages, costs and expenses (including reasonable attorneys' fees),
and court awards arising from (i) the infringement by the Creative Materials of
any intellectual property right of any third party, or (ii) COMPANY's violation
of any criminal law and, provided that GoldPocket notifies COMPANY promptly of
the initiation of any such claim (where it is the first to know of such claim)
and gives COMPANY full authority to defend and settle such claim at its expense.
GoldPocket shall reasonably cooperate with COMPANY in the defense of such claim,
and may be represented, at GoldPocket's expense, by counsel of GoldPocket's
selection.
 
V. GENERAL
 
Excuse. Neither Party shall be liable for, or be considered in breach of or
default under this Agreement on account of, any delay or failure to perform as
required by this Agreement as a result of any causes or conditions which are
beyond such Party's reasonable control and which such Party is unable to
overcome by the exercise of reasonable diligence.
 
Notice. Any notice, approval, request, authorization, direction or other
communication under this Agreement will be given in writing and will be deemed
to have been delivered and given for all purposes (i) on the delivery date if
delivered by confirmed facsimile or email; (ii) on the delivery date if
delivered personally to the Party to whom the same is directed; (iii) one
business day after deposit with a commercial overnight carrier, with written
verification of receipt; or (iv) five business days after the mailing date,
whether or not actually received, if sent by U.S. mail, return receipt
requested, postage and charges prepaid, or any other means of rapid mail
delivery for which a receipt is available and received. In the case of
GoldPocket, such notice will be provided to the GoldPocket program manager, and
in the case of a legal notice to GoldPocket, with a copy to the CFO, each at the
address of GoldPocket set forth in the first paragraph of this Agreement, or at
such other address as may have been furnished in writing by GoldPocket to
COMPANY. In the case of COMPANY, such notice shall be provided to the COMPANY
Project Manager, and in the case of a legal notice to COMPANY, with a copy to
the President at the address for COMPANY set forth in the first paragraph of
this Agreement, or at such other address as may have been furnished in writing
by COMPANY to GoldPocket.
 
No Waiver. The failure of either Party to insist upon or enforce strict
performance by the other Party of any provision of this Agreement or to exercise
any right under this Agreement shall not be construed as a waiver or
relinquishment to any extent of such Party's right to assert or rely upon any
such provision or right in that or any other instance; rather, the same shall be
and remain in full force and effect.
 
Entire Agreement. This Agreement sets forth the entire agreement and supersedes
any and all prior agreements of the Parties with respect to the transactions set
forth herein. Neither Party shall be bound by, and each Party specifically
objects to, any term, condition or other provision which is different from or in
addition to the provisions of this Agreement (whether or not it would materially
alter this Agreement) and which is proffered by the other Party in any
correspondence or other document, unless the Party to be bound thereby
specifically agrees to such provision in writing.
 
Amendment. No change, amendment or modification of any provision of this
Agreement shall be valid unless set forth in a written instrument signed by the
Party subject to enforcement of such amendment.
 
Assignment. Neither Party shall assign this Agreement or any right, interest or
benefit under this Agreement without the prior written consent of the other
Party, provided, however, that either Party shall have the right to assign this
Agreement (on a Schedule by Schedule basis) (i) in connection with a sale of the
business to which this Agreement (or such Schedule) relates, or (ii) to an
Affiliate. Subject to the foregoing, this Agreement shall be fully binding upon,
inure to the benefit of and be enforceable by the Parties hereto and their
respective successors and assigns.
 
12

--------------------------------------------------------------------------------

 
 
Construction; Severability. In the event that any provision of this Agreement
conflicts with the law under which this Agreement is to be construed or if any
such provision is held invalid by a court with jurisdiction over the Parties to
this Agreement, (i) such provision shall be deemed to be restated to reflect as
nearly as possible the original intentions of the Parties in accordance with
applicable law, and (ii) the remaining terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect.
 
Applicable Law; Jurisdiction. This Agreement shall be deemed to have been made
and executed in the State of California, and any dispute arising hereunder shall
be resolved in accordance with California law, exclusive of its conflicts of law
principles, in a court of competent jurisdiction in Los Angeles, California. THE
PARTIES HEREBY WAIVE TRIAL BY JURY IN CONNECTION WITH ANY ACTION OR SUIT ARISING
UNDER THIS AGREEMENT OR OTHERWISE ARISING FROM THE RELATIONSHIP BETWEEN THE
PARTIES HERETO.
 
Export Controls. Each Party shall comply with all applicable laws, regulations,
and rules relating to the export of commodities, software or technical data, and
shall not export or re-export any commodities, software, technical data, any
products received from the other Party, or direct product of such commodities,
software or technical data, to any proscribed country, party, or entity listed
in such applicable laws, regulations, and rules, unless properly authorized by
the U.S. Government.
 
Publicity. GoldPocket and COMPANY will agree on a mutually acceptable press
release announcing the GPW Services. Except as set forth above, neither party
will refer to the existence of this Agreement in press releases or advertising
without the prior consent of the other party. Notwithstanding the foregoing,
either party may disclose or discuss with any other party information related to
this Agreement that is already in the public domain.
 
Limitations on Liability. NEITHER PARTY SHALL BE LIABLE HEREUNDER FOR ANY LOSS
OF PROFITS, SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR OTHER
INDIRECT DAMAGES ARISING HEREUNDER, HOWEVER CAUSED, EVEN IF SUCH PARTY HAS BEEN
MADE AWARE OF THE POSSIBILITY OF SUCH DAMAGES.
 
EXCEPT FOR PAYMENT DUE UNDER THE ATTACHED SCHEDULES, OR A CLAIM FOR
INDEMNIFICATION UNDER SECTION IV. ABOVE, IN NO EVENT SHALL EITHER PARTY'S
LIABILITY FOR ALL CAUSES WHATSOEVER UNDER THIS AGREEMENT, REGARDLESS OF THE FORM
OF ANY CLAIM OR ACTION, EXCEED THE TOTAL AMOUNT PAID (OR PAYABLE) BY COMPANY TO
GOLDPOCKET UNDER THE APPLICABLE SCHEDULE DURING THE 12-MONTH PERIOD IMMEDIATELY
PRECEDING THE CLAIM.
 
Headings. The captions and headings used in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement.
 
Counterparts; Facsimile Signature. This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. This Agreement may be
executed by facsimile signature.
 
Surviving Sections. This Attachment B shall survive the termination of this
Agreement.
 
13

--------------------------------------------------------------------------------

 
 
ATTACHMENT C
 
SMS Messaging Terms and Conditions
 
I. CONTENT OF SMS MESSAGING
 
Responsibility for Content.COMPANY is solely responsible for the content of the
SMS messages written or sent by COMPANY ("Message Content"). COMPANY also is
responsible for ensuring that the Message Content (i) does not disparage,
defame, or discredit GoldPocket, any participating wireless carriers (each a
"Carrier" and collectively the "Carriers"), or their respective names and are
not derogatory or detrimental to the good name or business reputation of
GoldPocket or any Carrier, and (ii) does not constitute Unsuitable Content (as
defined below). Each Carrier may review any or all Message Content prior to its
delivery to its cellular subscribers "Subscribers". Such Carrier may reject any
Message Content. In addition, Gold Pocket may review the Message Content and
block any messages that in its reasonable opinion would be considered by the
Carriers to be Unsuitable Content. Any party's failure to reject Message Content
shall not constitute an approval or other endorsement of the suitability of such
content.
 
Solicitation; Opt-in; Opt-out.COMPANY will not (i) transmit "spam" or distribute
any other unsolicited information, or (ii) contact Subscribers via other means,
including telemarketing, unless the Subscriber provides prior express consent.
COMPANY shall only send Message Content to Subscribers who have affirmatively
expressed a desire to receive such Message Content ("Opt-in Consent"). COMPANY
may not send any unsolicited Message Content. COMPANY may secure Opt-in Consent
via Web registration or via SMS request. COMPANY will provide a method for Users
to terminate their receipt of any Message Content previously consented to.
 
No Switchover Marketing.COMPANY shall not use the products or services provided
by GoldPocket under this Agreement, or Subscriber information collected under
this Agreement, to market to any Carrier's Subscribers (as a targeted group) to
attempt to
persuade them to use any other wireless carriers.
 
Unsuitable Content.COMPANY shall not use the products or services provided by
GoldPocket under this Agreement to send any Message Content that is unlawful,
harmful, threatening, defamatory, obscene, harassing, or racially, ethically or
otherwise objectionable; services that facilitate illegal activity, promote
violence, promote discrimination, promote illegal activities, or incorporate any
materials that infringe or assist others to infringe on any copyright,
trademark, or other intellectual property rights ("Unsuitable Content"). COMPANY
acknowledges that GoldPocket's agreements with the Carriers prohibit the
transmission of such content, and any such transmission may result in the
disruption of GoldPocket's right and ability to send messages to the Subscribers
of one or more Carriers.Accordingly, if Gold Pocket reasonably believes that
COMPANY's Message Content constitutes Unsuitable Content, then GoldPocket may
take such action as necessary to avoid such disruption including blocking the
transmission of
 
Message Content or terminating this
 
Agreement.
 
II. REGISTRATION AND SUBSCRIBER DATA
 
Registration of Subscribers.COMPANY will require the Subscribers to register
with COMPANY for the Subscribers to receive the Message Content. COMPANY will
use Subscriber information only in accordance with COMPANY's privacy policy in
effect at the time the applicable Subscriber information is collected.
 
Subscriber Data.COMPANY will not sell, disclose, transfer, or rent any
Subscriber information obtained by it under the Agreement to any third party
(other than COMPANY's Affiliates) or use any Subscriber Information on behalf of
any third party (other than COMPANY's Affiliates), without the permission of the
applicable user specifically approving
such use.Notwithstanding the foregoing,

COMPANY may share Subscriber Information with the sponsor of a discrete campaign
using this agreement, provided that the identity of such sponsor (the "Sponsor")
was provided to the Subscriber at the time of the Subscriber's registration to
receive the Message Content. Before sharing information with a Sponsor, COMPANY
must have entered into an agreement with the Sponsor with terms prohibiting any
further transfer of such Subscriber information. COMPANY will comply with all
applicable privacy laws, rules, and regulations in using or releasing any
Subscriber Information.
 

--------------------------------------------------------------------------------


 
Ill. Delivery of Messages.
 
Premium Messages.Premium Messages may not be available on all Subscribers'
phones. In addition, Premium Messages may not be used for any electronic
commerce or other non-content applications or transactions (e.g., the purchase
of a tangible product) without Carrier approval. COMPANY recognizes that some
Carriers reserve the right to not allow certain Subscribers to receive Premium
Services and to
set limits on the overall amount certain Users can spend on Premium Messages.
 
Message Blocking.  COMPANY recognizes that some Carriers reserve the right to
prohibit the delivery of Message Content to certain Subscribers.
 
UNDELIVERED MESSAGES. COMPANY UNDERSTANDS AND AGREES THAT (A) ONE HUNDRED
PERCENT OF THE MESSAGES MAY NOT BE DELIVERED; (B) NEITHER GOLDPOCKET NOR ANY
CARRIER WILL BE LIABLE TO COMPANY FOR ANY MESSAGES DELETED OR NOT DELIVERED,
REGARDLESS OF THE REASON FOR DELETION OR NONDELIVERY INCLUDING,
 
WITHOUT LIMITATION, MESSAGE PROCESSING OR TRANSMISSION ERRORS. NEITHER PROVIDER
NOR ANY CARRIER MAKES ANY RERESENTATIONS OR WARRANTIES REGARDING THE QUALITY,
RELIABILITY, TIMELINESS OR SECURITY OF THE SERVICE OR THAT THE SERVICE WILL BE
ERROR-FREE, UNINTERRUPTED, FREE FROM UNAUTHORIZED ACCESS OR THAT ALL MESSAGES
WILL BE DELIVERED.
 
15

--------------------------------------------------------------------------------


 
GoldPocket Wireless, Inc.
Revenue Share payouts by Carrier
Prepared exclusively for: NEW MOTION, INC.
 

 
Cingular Blue
 
Cingular
 
Nextel
 
Sprint
 
T-Mobile
 
T-Mobile
Downloads
 
Venzon
 
AlRe!
   
Cricke / Leap
   
Midwest
   
Dobson
   
Suncom
Tariff  
Content
Owner %
 
Content
Owner $
 
Content
Owner %
 
Content
Owner $
 
Content
Owner %
 
Content
Owner $
 
Content
Owner %
 
Content
Owner $
 
Content
Owner %
 
Content
Owner $
 
Content
Owner %
 
Content
Owner $
 
Content
Owner %
 
Content
Owner $
 
Content
Owner %
 
Content
Owner $
 
Content
Owner %
 
Content
Owner $
 
Content
Owner %
 
Content
Owner $
 
Content
Owner %
 
Content
Owner $
 
Content
Owner %
 
Content
Owner $
 $0.10  
54.0%
 
0.05
 
-
     
27.0%
 
0.03
 
18.0%
 
0.02
 
54.0%
 
0.05
 
-
 
-
 
45.0%
 
0.05
 
40.5%
 
0.04
 
56.7%
 
0.06
 
58.5%
 
0.06
 
58.5%
 
0.06
 
54.0%
 
0.05
                                                                               
                   $0.15  
54.0%
 
0.08
 
-
 
-
 
27.0%
 
0.04
 
18.0%
 
0.03
 
54.0%
 
0.08
 
-
 
-
 
45.0%
 
0.07
 
40.5%
 
0.06
 
56.7%
 
0.09
 
58.5%
 
0.09
 
58.5%
 
0.09
 
54.0%
 
0.08
                                                                               
                   $0.20  
54.0%
 
0.11
 
-
 
-
 
27.0%
 
0.05
 
18.0%
 
0.04
 
54.0%
 
0.11
 
-
     
45.0%
 
0.09
 
40.5%
 
0.08
 
56.7%
 
0.11
 
58.5%
 
0.12
 
58.5%
 
0.12
 
54.0%
 
0.11
                                                                               
                   $0.25  
54.0%
 
0.14
 
61.8%
 
0.15
 
27.0%
 
0.07
 
45.0%
 
'0.11
 
54.0%
 
0.14
 
54.0%
 
0.14
 
45.0%
 
0.11
 
40.5%
 
0.10
 
56.7%
 
0.14
 
58.5%
 
0.15
 
58.5%
 
0.15
 
54.0%
 
0.14
                                                                               
                   $0.30  
54.0%
 
0.16
 
61.8%
 
0.19
 
45.0%
 
0.14
 
45.0%
 
0.14
 
54.0%
 
0.16
 
54.0%
 
0.16
 
45.0%
 
0.14
 
40.5%
 
0.12
 
56.7%
 
0.17
 
58.5%
 
0.18
 
58.5%
 
0.18
 
54.0%
 
0.16
                                                                               
                   $0.35  
54.0%
 
0.19
 
61.8%
 
0.22
 
45.0%
 
0.16
 
45.0%
 
0.16
 
54.0%
 
0.19
 
54.0%
 
0.19
 
45.0%
 
0.16
 
40.5%
 
0.14
 
56.7%
 
0.20
 
58.5%
 
0.20
 
58.5%
 
020
 
54.0%
 
0.19
                                                                               
                   $0.40  
54.0%
 
0.22
 
61.8%
 
025
 
45.0%
 
0.18
 
45.0%
 
0.18
 
.54.0%
 
0.22
 
54.0%
 
0.22
 
45.0%
 
0.18
 
40.5%
 
0.16
 
56.7%
 
023
 
58.5%
 
0.23
 
58.5%
 
023
 
54.0%
 
0.22
                                                                               
                   $0.45  
54.0%
 
0.24
 
61.8%
 
0.28
 
45.0%
 
0.20
 
45.0%
 
0.20
 
54.0%
 
024
 
54.0%
 
024
 
45.0%
 
020
 
40.5%
 
0.18
 
56.7%
 
0.26
 
58.5%
 
0.26
 
58.5%
 
026
 
54.0%
 
024
                                                                               
                   $0.49  
54.0%
 
0.26
 
61.8%
 
0.30
 
45.0%
 
0.22
 
45.0%
 
0.22
 
54.0%
 
0.26
 
54.0%
 
0.26
 
45.0%
 
0.22
 
40.5%
 
0.20
 
56.7%
 
0.28
 
58.5%
 
029
 
58.5%
 
029
 
54.0%
 
026
                                                                               
                   $0.50  
54.0%
 
027
 
61.8%
 
0.31
 
45.0%
 
023
 
45.0%
 
023
 
54.0%
 
0.27
 
54.0%
 
027
 
49.5%
 
025
 
40.5%
 
020
 
56.7%
 
028
 
58.5%
 
029
 
58.5%
 
029
 
54.0%
 
027
                                                                               
                   $0.59  
54.0%
 
0.32
 
61.8%
 
0.36
 
49.5%
 
029
 
45.0%
 
0.27
 
54.0%
 
0.32
 
54.0%
 
0.32
 
49.5%
 
029
 
49.5%
 
029
 
56.7%
 
0.33
 
58.5%
 
0.35
 
58.5%
 
0.35
 
54.0%
 
0.32
                                                                               
                   $0.75  
54.0%
 
0.41
 
61.8%
 
0.46
 
49.5%
 
0.37
 
45.0%
 
0.34
 
54.0%
 
0.41
 
54.0%
 
0.41
 
49.5%
 
0.37
 
49.5%
 
0.37
 
56.7%
 
0.43
 
58.5%
 
0.44
 
58.5%
 
0.44
 
54.0%
 
0.41
                                                                               
                   $0.99  
54.0%
 
0.53
 
61.8%
 
0.61
 
49.5%
 
0.49
 
45.0%
 
0.45
 
54.0%
 
0.53
 
54.0%
 
0.53
 
49.5%
 
0.49
 
49.5%
 
0.49
 
56.7%
 
0.56
 
58.5%
 
0.58
 
58.5%
 
0.58
 
54.0%
 
0.53
                                                                               
                   $1.00  
54.0%
 
0.54
 
61.8%
 
0.62
 
54.0%
 
0.54
 
54.0%
 
0.54
 
54.0%
 
0.54.
 
54.0%
 
0.54
 
54.0%
 
0.54
 
49.5%
 
0.50
 
56.7%
 
0.57
 
58 5%
 
0.59
 
58.5%
 
0.59
 
54.0%
 
0.54
                                                                               
                   $1.25  
54.0%
 
0.68
 
61.8%
 
0.77
 
54.0%
 
0.68
 
54.0%
 
0.68
 
54.0%
 
0.68
 
54.0%
 
0.68
 
54.0%
 
0.68
 
49.5%
 
0.62
 
56.7%
 
0.71
 
58.5%
 
0.73
 
58.5%
 
0.73
 
54.0%
 
0.68
                                                                               
                   $1.50  
54.0%
 
0.81
 
61.8%
 
0.93
 
54.0%
 
0.81
 
54.0%
 
0.81
 
54.0%
 
0.81
 
54.0%
 
0.81
 
54.0%
 
0.81
 
49.5%
 
0.74
 
56.7%
 
0.85
 
58.5%
 
0.88
 
58.5%
 
0.88
 
54.0%
 
0.81
                                                                               
                   $1.75  
54.0%
 
0.95
 
61.8%
 
1.08
 
54.0%
 
0.95
 
54.0%
 
0.95
 
54.0%
 
0.95
 
54.0%
 
0.95
 
54.0%
 
0.95
 
49.5%
 
0.87
 
56.7%
 
0.99
 
58.5%
 
1.02
 
58.5%
 
1.02
 
54.0%
 
0.95
                                                                               
                   $2.00  
54.0%
 
1.07
 
61.8%
 
123
 
54.0%
 
1.07
 
54.0%
 
1.07
 
54.0%
 
1.07
 
54.0%
 
1.07
 
54.0%
 
1.07
 
49.5%
 
0.99
 
56.7%
 
1.13
 
58.5%
 
1.16
 
58.5%
 
1.16
 
54.0%
 
1.07
                                                                               
                   $2.25  
54.0%
 
1.08
 
61.8%
 
1.24
 
58.5%
 
1.17
 
54.0%
 
1.08
 
54.0%
 
1.08
 
54.0%
 
1.08
 
63.0%
 
1.26
 
54.0%
 
1.08
 
56.7%
 
1.13
 
58.5%
 
1.17
 
58.5%
 
1.17
 
54.0%
 
1.08
                                                                               
                   $2.49  
54.0%
 
1.22
 
61.8%
 
1.39
 
58.5%
 
1.32
 
54.0%
 
1.22
 
54.0%
 
1.22
 
54.0%
 
1.22
 
63.0%
 
1.42
 
54.0%
 
1.22
 
56.7%
 
128
 
58.5%
 
1.32
 
58.5%
 
1.32
 
54.0%
 
1.22
                                                                               
                   $2.49  
54.0%
 
1.34
 
61.8%
 
1.54
 
58.5%
 
1.46
 
54.0%
 
1.34
 
54.0%
 
1.34
 
54.0%
 
1.34
 
63.0%
 
1.57
 
54.0%
 
1.34
 
56.7%
 
1.41
 
58.5%
 
1.46
 
58.5%
 
1.46
 
54.0%
 
1.34
                                                                               
                   $2.50  
54.0%
 
1.35
 
61.8%
 
1.54
 
58.5%
 
1.46
 
54.0%
 
1.35
 
54.0%
 
1.35
 
54.0%
 
1.35
 
63.0%
 
1.58
 
54.0%
 
1.35
 
56.7%
 
1.42
 
58.5%
 
1.46
 
58.5%
 
1.46
 
54.0%
 
1.35
                                                                               
                   $2.99  
54.0%
 
1.61
 
61.8%
 
1.85
 
58.5%
 
1.75
 
54.0%
 
1.61
 
54.0%
 
1.61
 
54.0%
 
1.61
 
63.0%
 
1.88
 
54.0%
 
1.61
 
56.7%
 
1.70
 
58.5%
 
1.75
 
58.5%
 
1.75
 
54.0%
 
1.61
                                                                               
                   $3.00  
54.0%
 
1.62
 
61.8%
 
1.85
 
63.0%
 
1.89
 
54.0%
 
1.62
 
54.0%
 
1.62
 
54.0%
 
1.62
 
63.0%
 
1.89
 
54.0%
 
1.62
 
56.7%
 
1.70
 
58.5%
 
1.76
 
58.5%
 
1.76
 
54.0%
 
1.62
                                                                               
                   $3.99  
54.0%
 
2.15
 
61.8%
 
2.46
 
63.0%
 
2.51
 
54.0%
 
. 2.15
 
54.0%
 
2.15
 
54.0%
 
2.15
 
63.0%
 
2.51
 
54.0%
 
2.15
 
56.7%
 
2.26
 
58.5%
 
2.33
 
58.5%
 
2.33
 
54.0%
 
2.15
                                                                               
                   $4.99  
54.0%
 
2.69
 
61.8%
 
3.08
 
63.0%
 
3.14
 
54.0%
 
2.69
 
54.0%
 
2.69
 
54.0%
 
2.69
 
63.0%
 
3.14
 
58.5%
 
2.92
 
56.7%
 
2.83
 
58.5%
 
2.92
 
58.5%
 
2.92
 
54.0%
 
2.69
                                                                               
                   $5.00  
54.0%
 
2.70
 
61.8%
 
3.09
 
63.0%
 
3.15
 
54.0%
 
2.70
 
54.0%
 
2.70
 
54.0%
 
2.70
 
63.0%
 
3.15
 
58.5%
 
2.93
 
56.7%
 
2.84
 
58.5%
 
2.93
 
58.5%
 
2.93
 
54.0%
 
2.70
                                                                               
                   $5.99  
54.0%
 
323
 
61.8%
 
170
 
63.0%
 
- 3.77
 
54.0%
 
3.23
 
54.0%
 
3.23
 
54.0%
 
3.23
 
63.0%
 
3.77
 
58.5%
 
3.50
 
56.7%
 
3.40
 
58.5%
 
3.50
 
58.5%
 
3.50
 
54.0%
 
3.23
                                                                               
                   $6.99  
54.0%
 
3.77
 
61.8%
 
4.32
 
63.0%
 
4.40
 
54.0%
 
3.77
 
54.0%
 
3.77
 
54.0%
 
3.77
 
63.0%
 
4.40
 
58.5%
 
4.09
 
56.7%
 
3.96
 
58.5%
 
4.09
 
58.5%
 
4.09
 
54.0%
 
3.77
                                                                               
                   $7.99  
54.0%
 
4.31
 
61.8%
 
4.93
 
63.0%
 
5.03
 
54.0%
 
4.31
 
54.0%
 
4.31
 
54.0%
 
4.31
 
63.0%
 
5.03
 
58.5%
 
4.67
 
56.7%
 
4.53
 
58.5%
 
4.67
 
58.5%
 
4.67
 
54.0%
 
4.31
                                                                               
                   $9.99  
54.0%
  5.39   
61.8%
 
6.17
 
63.0%
 
6.29
 
54.0%
 
5.39
 
54.0%
 
5.39
 
54.0%
 
5.39
 
63.0%
 
- 6.29
 
58.5%
 
5.84
 
56.7%
 
5.66
 
58.5%
 
5.84
 
58.5%
 
5.84
 
54.0%
 
5.39

  


GoldPocket Wireless Confidential
Dissemination, distribution, reproduction strictly prohibited         12/28/2005
 

--------------------------------------------------------------------------------

